Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disburse*735ments to the appellant, and the motion granted with respect to subdivisions d, e, o, r, u, v, w, y, and TT of Item 1 of the notice of motion. Upon such examination the books and records to be produced under the rule and for the purposes indicated in Zeltner v. Fidelity & Deposit Co. of Maryland (220 App. Div. 21), and for the purposes enumerated in section 296 of the Civil Practice Act, and for no other purpose. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.